 


116 S4112 IS: Coronavirus Child Care and Education Relief Act
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS2d Session 
S. 4112 
IN THE SENATE OF THE UNITED STATES 
 
June 30, 2020 
Mrs. Murray (for herself, Mr. Schumer, Mr. Leahy, Ms. Rosen, Mr. Kaine, Ms. Baldwin, Mr. Merkley, Mr. Van Hollen, Mr. Sanders, Mr. Murphy, Ms. Smith, Mr. Casey, Ms. Stabenow, Mr. Markey, Ms. Warren, Mr. Reed, Ms. Hassan, Mrs. Feinstein, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions 
 
A BILL 
To support education and child care during the COVID–19 public health emergency, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Coronavirus Child Care and Education Relief Act. 2.Table of contentsThe table of contents of this Act is as follows:  
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Definition of qualifying emergency. 
TITLE I—Support for children and families 
Sec. 101. Child Abuse Prevention and Treatment Act. 
Sec. 102. Child Care Stabilization Fund. 
TITLE II—Support for Students and Schools 
Subtitle A— Education Stabilization Fund improvements 
Sec. 211. Increase in appropriations. 
Sec. 212. Education stabilization funds. 
Subtitle B—Additional appropriations for elementary education, secondary education, and special education  
Sec. 221. Elementary and secondary education appropriations. 
Sec. 222. Individuals with Disabilities Education Act appropriations. 
Subtitle C—Higher education 
Chapter 1—Historically Black colleges and universities 
Sec. 231. HBCU endowment challenge grants. 
Sec. 232. Funding for HBCU capital financing. 
Chapter 2—Additional appropriations for TRIO Programs 
Sec. 235. Additional TRIO appropriations. 
Subtitle D—Increased funding for adult education and career and technical education 
Chapter 1—Adult Education and Literacy Qualifying Emergency Response 
Sec. 241. Definitions. 
Sec. 242. Adult education and literacy response activities. 
Sec. 243. Distribution of funds. 
Chapter 2—Career and Technical Education  
Sec. 245. Definitions and Perkins CTE requirements. 
Sec. 246. COVID–19 career and technical education response flexibility. 
Sec. 247. Perkins career and technical education. 
Subtitle E—Community college and industry partnership grants 
Sec. 251. Community college and industry partnership grants. 
Subtitle F—E-Rate 
Sec. 255. E-Rate support for Wi-Fi hotspots, other equipment, and connected devices during emergency periods relating to COVID–19. 
TITLE III—General provisions 
Sec. 301. Protections for children with disabilities. 
Sec. 302. Rule of construction relating to registered apprenticeship programs. 
Sec. 303. General Education Provisions Act requirements relating to COVID–19. 
Sec. 304. Emergency designation. 
3.Definition of qualifying emergencyIn this Act, the term qualifying emergency has the meaning given the term in section 3502 of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). ISupport for children and families 101.Child Abuse Prevention and Treatment Act (a)Title I Appropriations (1)In generalThere is appropriated to the Secretary of Health and Human Services (referred to in this section as the Secretary), out of amounts in the Treasury not otherwise appropriated, $500,000,000 for fiscal year 2020, for the purpose of providing additional funding for the State grant program under section 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a). 
(2)AllotmentsThe Secretary shall make allotments out of the amounts appropriated under paragraph (1) to each State and territory receiving an allotment under section 106(f) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(f)) for fiscal year 2019, in the same manner that amounts appropriated under section 112 of such Act (42 U.S.C. 5106f) are allotted to States in accordance with section 106(f)(2) of such Act. (3)Children, families, and child welfare workers’ health and safetyThe Secretary shall allow each State to use amounts appropriated under paragraph (1) and allocated under paragraph (2) to cover costs that the State determines necessary to support child welfare workers in preventing, investigating, and treating child abuse and neglect in response to a qualifying emergency, including for the purchase of personal protective equipment and sanitation supplies, consistent with section 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a). 
(b)Child Abuse Prevention Appropriation 
(1)In generalThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000 for fiscal year 2020, for the purpose of providing additional funding for the community-based grants for the prevention of child abuse and neglect under title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.).  (2)AllotmentsThe Secretary shall make allotments out of the amounts appropriated under paragraph (1) to each State receiving an allotment under section 203 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116b) for fiscal year 2019, in the same manner that amounts appropriated under section 209 of such Act (42 U.S.C. 5116i) are allotted to States in accordance with section 203 of such Act, except that, in allotting amounts under this subsection— 
(A)in subsection (a) of such section 203, 1 percent shall be deemed to be 5 percent;  (B)in subsection (b)(1)(A) of such section 203, 70 percent shall be deemed to be 100 percent; and  
(C)subsections (b)(1)(B) and (c) of such section 203 shall not apply.  (3)Community-based programs and activities health and safetyThe Secretary shall allow each State lead entity to use amounts appropriated under paragraph (1) and allocated to the State under paragraph (2) to cover costs that the lead entity determines necessary to maintain the operation of community-based and prevention-focused programs and activities in the State in response to a qualifying emergency, including for the purchase of personal protective equipment and sanitation supplies, consistent with title II of Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.).  
(4)No State matching requirementNotwithstanding section 204(4) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d(4)), a State shall not be required to provide any additional funding for the program under title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.) as a condition for receiving an allocation under paragraph (1). (c)In generalAny amount appropriated or made available under this section is in addition to other amounts appropriated or made available for the applicable purpose, and shall remain available until expended.  
102.Child Care Stabilization Fund 
(a)DefinitionsIn this section, the terms eligible child care provider, Indian tribe, lead agency, tribal organization, Secretary, and State have the meanings given the terms in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n) except as otherwise provided in this section. (b)GrantsFrom funds appropriated to carry out this section and under the authority of section 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m) and this section, the Secretary shall establish a Child Care Stabilization Fund grants program, through which the Secretary shall award child care stabilization grants to the lead agency of each State (as defined in that section 658O), territory described in subsection (a)(1) of such section, Indian tribe, and tribal organization from allotments and payments made under subsection (c)(2), not later than 30 days after the date of enactment of this Act.  
(c)Secretarial reservation and allotments 
(1)ReservationThe Secretary shall reserve not more than 1 percent of the funds appropriated to carry out this section for the Federal administration of grants described in subsection (b). (2)AllotmentsThe Secretary shall use the remainder of the funds appropriated to carry out this section to award allotments to States, as defined in section 658O of the Child Care Development Block Grant Act of 1990 (42 U.S.C. 9858m), and payments to territories, Indian tribes, and tribal organizations in accordance with paragraphs (1) and (2) of subsection (a), and subsection (b), of section 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m). 
(d)State reservations and subgrants 
(1)ReservationA lead agency for a State that receives a child care stabilization grant pursuant to subsection (b) shall reserve not more than 10 percent of such grant funds— (A)to administer subgrants made to qualified child care providers under paragraph (2), including to carry out data systems building and other activities that enable the disbursement of payments of such subgrants; 
(B)to provide technical assistance and support in applying for and accessing the subgrant opportunity under paragraph (2), to eligible child care providers (including to family child care providers, group home child care providers, and other non-center-based child care providers and providers with limited administrative capacity), either directly or through resource and referral agencies or staffed family child care networks; (C)to publicize the availability of subgrants under this section and conduct widespread outreach to eligible child care providers, including family child care providers, group home child care providers, and other non-center-based child care providers and providers with limited administrative capacity, either directly or through resource and referral agencies or staffed family child care networks, to ensure eligible child care providers are aware of the subgrants available under this section;  
(D)to carry out the reporting requirements described in subsection (f); and (E)to carry out activities to improve the supply and quality of child care during and after the qualifying emergency, such as conducting community needs assessments, carrying out child care cost modeling, making improvements to child care facilities, increasing access to licensure or participation in the State's tiered quality rating system, and carrying out other activities described in section 658G(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858e(b)), to the extent that the lead agency can carry out activities described in this subparagraph without preventing the lead agency from fully conducting the activities described in subparagraphs (A) through (D).  
(2)Subgrants to qualified child care providers 
(A)In generalThe lead agency shall use the remainder of the grant funds awarded pursuant to subsection (b) to make subgrants to qualified child care providers described in subparagraph (B), to support the stability of the child care sector during and after the qualifying emergency. The lead agency shall provide the subgrant funds in advance of provider expenditures for costs described in subsection (e), except as provided in subsection (e)(2). (B)Qualified child care providerTo be qualified to receive a subgrant under this paragraph, a provider shall be an eligible child care provider that— 
(i)was providing child care services on or before March 1, 2020; and (ii)on the date of submission of an application for the subgrant, was either— 
(I)open and available to provide child care services; or (II)closed due to the qualifying emergency. 
(C)Subgrant amountThe lead agency shall make subgrants, from amounts awarded pursuant to subsection (b), to qualified child care providers, and the amount of such a subgrant to such a provider shall— (i) (I)be based on the provider’s stated average operating expenses during the period (of not longer than 6 months) before March 1, 2020, or, for a provider that operates seasonally, during a period (of not longer than 6 months) before the provider's last day of operation; and  
(II)at minimum cover such operating expenses for the intended length of the subgrant; (ii)account for increased costs of providing or preparing to provide child care as a result of the qualifying emergency, such as provider and employee compensation and existing benefits (existing as of March 1, 2020) and the implementation of new practices related to sanitization, group size limits, and social distancing; 
(iii)be adjusted for payments or reimbursements made to an eligible child care provider to carry out the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) or the Head Start Act (42 U.S.C. 9831 et seq.); and (iv)be adjusted for payments or reimbursements made to an eligible child care provider through the Paycheck Protection Program set forth in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), as added by section 1102 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). 
(D)Application 
(i)EligibilityTo be eligible to receive a subgrant under this paragraph, a child care provider shall submit an application to a lead agency at such time and in such manner as the lead agency may require. Such application shall include— (I)a good-faith certification that the ongoing operations of the child care provider have been impacted as a result of the qualifying emergency; 
(II)for a provider described in subparagraph (B)(ii)(I), an assurance that, for the duration of the qualifying emergency— (aa)the provider will give priority for available slots (including slots that are only temporarily available) to— 
(AA)children of essential workers (such as health care sector employees, emergency responders, sanitation workers, farmworkers, child care employees, and other workers determined to be essential during the response to COVID–19 by public officials), children of workers whose places of employment require their attendance, children experiencing homelessness, children with disabilities, children at risk of child abuse or neglect, and children in foster care, in States, tribal communities, or localities where stay-at-home or related orders are in effect; or (BB)children of workers whose places of employment require their attendance, children experiencing homelessness, children with disabilities, children at risk of child abuse or neglect, children in foster care, and children whose parents are in school or a training program, in States, tribal communities, or localities where stay-at-home or related orders are not in effect; 
(bb)the provider will implement policies in line with guidance from the Centers for Disease Control and Prevention and the State, tribal, and local health authorities, and in accordance with State, tribal, and local orders, for child care providers that remain open, including guidance on sanitization practices, group size limits, and social distancing; (cc)for each employee, the provider will pay the full compensation described in subsection (e)(1)(C), including any benefits, that was provided to the employee as of March 1, 2020 (referred to in this clause as full compensation), and will not take any action that reduces the weekly amount of the employee's compensation below the weekly amount of full compensation, or that reduces the employee’s rate of compensation below the rate of full compensation; and  
(dd)the provider will provide relief from copayments and tuition payments for the families enrolled in the provider's program and prioritize such relief for families struggling to make either type of payment; (III)for a provider described in subparagraph (B)(ii)(II), an assurance that— 
(aa)for the duration of the provider’s closure due to the qualifying emergency, for each employee, the provider will pay full compensation, and will not take any action that reduces the weekly amount of the employee's compensation below the weekly amount of full compensation, or that reduces the employee’s rate of compensation below the rate of full compensation; (bb)children enrolled as of March 1, 2020, will maintain their slots, unless their families choose to disenroll the children;  
(cc)for the duration of the provider’s closure due to the qualifying emergency, the provider will provide relief from copayments and tuition payments for the families enrolled in the provider's program and prioritize such relief for families struggling to make either type of payment; and (dd)the provider will resume operations when the provider is able to safely implement policies in line with guidance from the Centers for Disease Control and Prevention and the State, tribal, and local health authorities, and in accordance with State, tribal, and local orders; 
(IV)information about the child care provider’s— (aa)program characteristics sufficient to allow the lead agency to establish the child care provider’s priority status, as described in subparagraph (F); 
(bb)program operational status on the date of submission of the application; (cc)type of program, including whether the program is a center-based child care, family child care, group home child care, or other non-center-based child care type program; 
(dd)total enrollment on the date of submission of the application and total capacity as allowed by the State and tribal and local authorities; and (ee)receipt of assistance, and amount of assistance, through a payment or reimbursement described in subparagraph (C)(iv), and the time period for which the assistance was made;  
(V)information necessary to determine the amount of the subgrant, such as information about the provider’s stated average operating expenses over the appropriate period described in subparagraph (C)(i); and (VI)such other limited information as the lead agency shall determine to be necessary to make subgrants to qualified child care providers. 
(ii)FrequencyThe lead agency shall accept and process applications submitted under this subparagraph on a rolling basis.  (iii)UpdatesThe lead agency shall— 
(I)at least once a month, verify by obtaining a self-attestation from each qualified child care provider that received such a subgrant from the agency, whether the provider is open and available to provide child care services or is closed due to the qualifying emergency;  (II)allow the qualified child care provider to update the information provided in a prior application; and 
(III)adjust the qualified child care provider’s subgrant award as necessary, based on changes to the application information, including changes to the provider’s operational status. (iv)Existing applicationsIf a lead agency has established and implemented a grant program for child care providers that is in effect on the date of enactment of this Act, and an eligible child care provider has already submitted an application for such a grant to the lead agency containing the information specified in clause (i), the lead agency shall treat that application as an application submitted under this subparagraph. If an eligible child care provider has already submitted such an application containing part of the information specified in clause (i), the provider may submit to the lead agency an abbreviated application that contains the remaining information, and the lead agency shall treat the 2 applications as an application submitted under this subparagraph. 
(E)Materials 
(i)In generalThe lead agency shall provide the materials and other resources related to such subgrants, including a notification of subgrant opportunities and application materials, to qualified child care providers in the most commonly spoken languages in the State.  (ii)ApplicationThe application shall be accessible on the website of the lead agency within 30 days after the lead agency receives grant funds awarded pursuant to subsection (b) and shall be accessible to all eligible child care providers, including family child care providers, group home child care providers, and other non-center-based child care providers and providers with limited administrative capacity. 
(F)PriorityIn making subgrants under this section, the lead agency shall give priority to qualified child care providers that, prior to or on March 1, 2020— (i)provided child care during nontraditional hours; 
(ii)served dual language learners, children with disabilities, children experiencing homelessness, children in foster care, children from low-income families, or infants and toddlers; (iii)served a high proportion of children whose families received subsidies under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) for the child care; or 
(iv)operated in localities, including rural localities, with a low supply of child care. (G)Providers receiving other assistanceThe lead agency, in determining whether a provider is a qualified child care provider, shall not take into consideration receipt of a payment or reimbursement described in clause (iii) or (iv) of subparagraph (C). 
(H)AwardsThe lead agency shall equitably make subgrants under this paragraph to center-based child care providers, family child care providers, group home child care providers, and other non-center-based child care providers, such that qualified child care providers are able to access the subgrant opportunity under this paragraph regardless of the providers’ setting, size, or administrative capacity. (I)ObligationThe lead agency shall obligate at least 50 percent of funds available to carry out this section for subgrants described in this paragraph, by December 31, 2020. 
(e)Uses of funds 
(1)In generalA qualified child care provider that receives funds through such a subgrant may use the funds for the costs of— (A)payroll; 
(B)employee benefits, including group health plan benefits during periods of paid sick, medical, or family leave, and insurance premiums; (C)employee salaries or similar compensation, including any income or other compensation to a sole proprietor or independent contractor that is a wage, commission, income, net earnings from self-employment, or similar compensation;  
(D)payment on any mortgage obligation; (E)rent (including rent under a lease agreement); 
(F)utilities; (G)insurance; 
(H)providing premium pay for child care providers and other employees who provide services during the qualifying emergency; (I)sanitization and other costs associated with cleaning; 
(J)personal protective equipment and other equipment necessary to carry out the functions of the child care provider; (K)training and professional development related to health and safety practices, including the proper implementation of policies in line with guidance from the Centers for Disease Control and Prevention and the State, tribal, and local health authorities, and in accordance with State, tribal, and local orders; 
(L)modifications to child care services as a result of the qualifying emergency, such as limiting group sizes, adjusting staff-to-child ratios, and implementing other heightened health and safety measures;  (M)mental health services and supports for children and employees; and 
(N)other goods and services necessary to maintain or resume operation of the child care program, or to maintain the viability of the child care provider as a going concern during and after the qualifying emergency. (2)ReimbursementThe qualified child care provider may use the subgrant funds to reimburse the provider for sums obligated or expended before the date of enactment of this Act for the cost of a good or service described in paragraph (1) to respond to the qualifying emergency. 
(f)Reporting 
(1)Initial reportA lead agency receiving a grant under this section shall, within 60 days after making the agency’s first subgrant under subsection (d)(2) to a qualified child care provider, submit a report to the Secretary that includes— (A)data on qualified child care providers that applied for subgrants and qualified child care providers that received such subgrants, including— 
(i)the number of such applicants and the number of such recipients; (ii)the number and proportion of such applicants and recipients that received priority and the characteristic or characteristics of such applicants and recipients associated with the priority; 
(iii)the number and proportion of such applicants and recipients that are— (I)center-based child care providers; 
(II)family child care providers; (III)group home child care providers; or 
(IV)other non-center-based child care providers; and (iv)within each of the groups listed in clause (iii), the number of such applicants and recipients that are, on the date of submission of the application— 
(I)open and available to provide child care services; or (II)closed due to the qualifying emergency; 
(B)the total capacity of child care providers that are licensed, regulated, or registered in the State on the date of the submission of the report; (C)a description of— 
(i)the efforts of the lead agency to publicize the availability of subgrants under this section and conduct widespread outreach to eligible child care providers about such subgrants, including efforts to make materials available in languages other than English; (ii)the lead agency’s methodology for determining amounts of subgrants under subsection (d)(2); 
(iii)the lead agency’s timeline for disbursing the subgrant funds; and (iv)the lead agency’s plan for ensuring that qualified child care providers that receive funding through such a subgrant comply with assurances described in subsection (d)(2)(D) and use funds in compliance with subsection (e); and 
(D)such other limited information as the Secretary may require. (2)Quarterly reportThe lead agency shall, following the submission of such initial report, submit to the Secretary a report that contains the information described in subparagraphs (A), (B), and (D) of paragraph (1) once a quarter until all funds allotted for activities authorized under this section are expended. 
(3)Final reportNot later than 60 days after a lead agency receiving a grant under this section has obligated all of the grant funds (including funds received under subsection (h)), the lead agency shall submit a report to the Secretary, in such manner as the Secretary may require, that includes— (A)the total number of eligible child care providers who were providing child care services on or before March 1, 2020, in the State and the number of such providers that submitted an application under subsection (d)(2)(D); 
(B)the number of qualified child care providers in the State that received funds through the grant; (C)the lead agency’s methodology for determining amounts of subgrants under subsection (d)(2); 
(D)the average and range of the subgrant amounts by provider type (center-based child care, family child care, group home child care, or other non-center-based child care provider); (E)the percentages, of the child care providers that received such a subgrant, that, on or before March 1, 2020— 
(i)provided child care during nontraditional hours; (ii)served dual language learners, children with disabilities, children experiencing homelessness, children in foster care, children from low-income families, or infants and toddlers; 
(iii)served a high percentage of children whose families received subsidies under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) for the child care; and (iv)operated in localities, including rural localities, with a low supply of child care; 
(F)the number of children served by the child care providers that received such a subgrant, for the duration of the subgrant; (G)the percentages, of the child care providers that received such a subgrant, that are— 
(i)center-based child care providers; (ii)family child care providers; 
(iii)group home child care providers; or (iv)other non-center-based child care providers; 
(H)the percentages, of the child care providers listed in subparagraph (G) that are, on the date of submission of the application— (i)open and available to provide child care services; or 
(ii)closed due to the qualifying emergency; (I)information about how child care providers used the funds received under such a subgrant;  
(J)information about how the lead agency used funds reserved under subsection (d)(1); and (K)information about how the subgrants helped to stabilize the child care sector. 
(4)Reports to Congress 
(A)Findings from initial reportsNot later than 60 days after receiving all reports required to be submitted under paragraph (1), the Secretary shall provide a report to the Committee on Education and Labor and the Committee on Appropriations of the House of Representatives and to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate, summarizing the findings from the reports received under paragraph (1). (B)Findings from final reportsNot later than 36 months after the date of enactment of this Act, the Secretary shall provide a report to the Committee on Education and Labor and the Committee on Appropriations of the House of Representatives and to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate, summarizing the findings from the reports received under paragraph (3). 
(g)Supplement not supplantAmounts made available to carry out this section shall be used to supplement and not supplant other Federal, State, and local public funds expended to provide child care services for eligible individuals, including funds provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) and State child care programs. (h)Reallotment of unobligated funds (1)Unobligated fundsA State, Indian tribe, or tribal organization shall return to the Secretary any grant funds received under this section that the State, Indian tribe, or tribal organization does not obligate by September 30, 2021. 
(2)ReallotmentThe Secretary shall award new allotments and payments, in accordance with subsection (c)(2), to covered States, Indian tribes, or tribal organizations from funds that are returned under paragraph (1) within 60 days of receiving such funds. Funds made available through the new allotments and payments shall remain available to each such covered State, Indian tribe, or tribal organization until September 30, 2022. (3)Covered State, Indian tribe, or tribal organizationFor purposes of paragraph (2), a covered State, Indian tribe, or tribal organization is a State, Indian tribe, or tribal organization that received an allotment or payment under this section and was not required to return grant funds under paragraph (1). 
(i)ExceptionsThe Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.), excluding requirements in subparagraphs (C) through (E) of section 658E(c)(3), section 658G, and section 658J(c) of such Act (42 U.S.C. 9858c(c)(3), 9858e, 9858h(c)), shall apply to child care services provided under this section to the extent the application of such Act does not conflict with the provisions of this section. Nothing in this section shall be construed to require a State, Indian tribe, or tribal organization to submit an application, other than the application described in section 658E or 658O(c) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c, 9858m(c)), to receive a grant under this section. (j)Authorization of appropriations (1)In generalThere is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not already appropriated, to carry out this section $50,000,000,000 for fiscal year 2020, to remain available until expended. 
(2)ApplicationIn carrying out the Child Care and Development Block Grant Act of 1990 with funds other than the funds appropriated under paragraph (1), the Secretary shall calculate the amounts of appropriated funds described in subsections (a) and (b) of section 658O of such Act (42 U.S.C. 9858m) by excluding funds appropriated under paragraph (1). IISupport for Students and Schools AEducation Stabilization Fund improvements 211.Increase in appropriationsThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for an additional amount for the Education Stabilization Fund, as established under division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), $345,000,000,000, to remain available through fiscal year 2021, to prevent, prepare for, and respond to COVID–19, domestically or internationally.  
212.Education stabilization funds 
(a)Education stabilization fundsSection 18001 of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended to read as follows: Education stabilization fund 18001. (a)Allocations (1)In generalFrom any amounts made available for this heading to carry out the Education Stabilization Fund, the Secretary shall first allocate— 
(A) not more than one-half of 1 percent to the outlying areas on the basis of their respective needs, as determined by the Secretary, in consultation with the Secretary of the Interior; and (B)one-half of 1 percent for the Secretary of Interior, in consultation with the Secretary of Education, for programs operated or funded by the Bureau of Indian Education and Tribal Colleges or Universities. 
(2)Timing requirementBy not later than 30 days after the date of enactment of an Act appropriating or otherwise making available amounts to carry out the Education Stabilization Fund, the Secretary shall make the allocations required under paragraph (1). (b)ReservationsAfter carrying out subsection (a), the Secretary shall reserve the remaining funds made available as follows: 
(1)9.8 percent to carry out section 18002 of this title. (2)51.3 percent to carry out section 18003 of this title. 
(3)38.9 percent to carry out section 18004 of this title.. (b)Governor's emergency education relief fundSection 18002(c) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— 
(1)in paragraph (2), by striking and; and (2)by striking paragraph (3) and inserting the following: 
 
(3)provide support to early childhood education programs, as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003), including State and local prekindergarten programs, within the State that the Governor deems essential for promoting continuity of care and educational services for children; and (4)provide support to any other institution of higher education, local educational agency, educational service agency, area career and technical education school (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)), or eligible provider of adult education and literacy activities (as such terms are defined in section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272)) within the State that the Governor deems essential for carrying out emergency educational services to students for authorized activities described in section 18003(d)(1)(A) of this title or the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), the provision of child care and early childhood education, social and emotional support, and the protection of education-related jobs.. 
(c)Elementary and secondary school emergency relief fundSubsections (d) and (e) of section 18003 of division B of the Coronavirus Aid, Relief, and Economic Security Act are amended to read as follows:  (d)Uses of funds (1)In generalA local educational agency that receives funds under this title may, subject to paragraph (2), use the funds for any of the following: 
(A)Any activity authorized by the Elementary and Secondary Education Act of 1965, including the Native Hawaiian Education Act and the Alaska Native Educational Equity, Support, and Assistance Act (20 U.S.C. 6301 et seq.), the Individuals with Disabilities Education Act (29 U.S.C. 3271 et seq.), the Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.), the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), or subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.). (B)Coordination of preparedness and response efforts of local educational agencies with State, local, Tribal, and territorial public health departments, and other relevant agencies, to improve coordinated responses among such entities to prevent, prepare for, respond to, and mitigate the spread of COVID–19, including— 
(i)developing strategies and implementing public health protocols for the reopening and operation of school facilities to effectively maintain the health and safety of students, educators, and other staff; and (ii)addressing school management and operation issues due to social distancing and the COVID–19 pandemic, including issues related to transportation services, school schedules, food services, the health and safety of students, educators, and other staff, environmental management, and cleaning, sanitizing and disinfecting educational facilities. 
(C)Providing principals and other school leaders with the resources necessary to address the needs of their individual schools, including effectively communicating with families and staff, improving instruction provided to students through distance education, and supporting the social and emotional wellbeing of students, educators, and other staff. (D)Activities to address the needs of low-income students, children with disabilities, English learners, students of color, students experiencing homelessness, migrant children, children and youth in foster care, and students involved with the juvenile justice system, including outreach and service delivery to meet the needs of each population. 
(E)Developing and implementing procedures and systems to improve the preparedness and response efforts of local educational agencies. (F)Meeting the social, emotional, and academic needs of students and educators during a qualifying emergency, including— 
(i)providing mental health services and trauma-informed supports, including universal screening and other evidence-based prevention practices; (ii)measuring students’ current academic progress and addressing learning loss, including using diagnostic assessments to identify students’ needs; 
(iii)providing professional development for educators, paraprofessionals, principals, other school leaders, specialized instructional support personnel, and other staff to respond to students’ needs, including professional development on the use of diagnostic assessments described in paragraph (2)(A); and (iv)supporting access to school-age child care and services provided by community learning centers.  
(G) 
(i)Purchasing supplies to sanitize and clean the facilities of a local educational agency, including buildings operated by such agency, and purchasing personal protective equipment for educators and other staff and students. (ii)Providing training or professional development to educators, principals, other school leaders, and other staff of the local educational agency on sanitation, the use of personal protective equipment, and minimizing the spread of infectious diseases. 
(H)Planning, coordinating, and implementing activities during long-term and short-term school closures and staggered school schedules, including— (i)providing meals to eligible students;  
(ii)providing technology and connectivity for online learning to all students;  (iii)coordinating with child care providers and community learning centers to provide child care and after-school care;  
(iv)providing guidance for carrying out requirements under the Individuals with Disabilities Education Act (20 U.S.C. 1401 et seq.); and  (v)ensuring other educational services can continue to be provided consistent with all Federal, State, and local requirements. 
(I)Purchasing educational technology (including hardware, software, and connectivity) for students who are served by the local educational agency that aids in regular and substantive educational interaction between students and their classroom instructors, including low-income students and children with disabilities, which may include assistive technology or adaptive equipment. (J)Improving academic instruction provided to students during a qualifying emergency, including— 
(i)providing professional development to educators, paraprofessionals, principals, other school leaders, specialized instructional support personnel, and other staff on— (I)effective high-quality and standards-based instruction through distance education, including— 
(aa)how to effectively deliver online and blended learning as a long-term instructional strategy and for supplemental instruction to address learning loss; and (bb)how to ensure instruction is accessible to all students, including children with disabilities and English learners; 
(ii)managing online tools and platforms; (iii)providing students with real-time instruction, progress monitoring, and feedback;  
(iv)administering diagnostic assessments and using such data to improve instruction; (v)tracking student attendance and improving student engagement in distance education; and 
(vi)providing resources and assistance to parents to support students engagement with distance education, including in online or blended learning environments. (K)Planning and implementing activities related to summer learning, supplemental afterschool programs, and extending the school day or school year, including providing classroom instruction or distance education during the summer months and addressing the needs of low-income students, children with disabilities, English learners, migrant children, students experiencing homelessness, children and youth in foster care, and students involved with the juvenile justice system. 
(L)Supporting secondary school students in transitioning from high school to postsecondary education, including by— (i)coordinating with institutions of higher education; 
(ii)advising such students on dual enrollment or early college opportunities, and providing such opportunities to such students; and (iii)advising such students on college enrollment options and policies, the availability of need-based financial aid, and completing the Free Application for Federal Student Aid. 
(M)Other activities that are necessary to maintain the operation of and continuity of services in local educational agencies and continuing to employ existing staff of the local educational agency. (2)Addressing learning lossA local educational agency that receives funds under this section shall use not less than 20 percent of such funds to measure academic progress and address learning loss among students, including low-income students, students of color, children with disabilities, English learners, migrant children, students experiencing homelessness, children and youth in foster care, and students involved with the juvenile justice system, of the local educational agency, including by—  
(A)administering and using high-quality diagnostic assessments that are valid and reliable, to accurately assess students’ academic progress and assist educators in meeting students’ academic needs, including through differentiating instruction; (B)implementing evidence-based activities to meet the comprehensive needs of students, which may include— 
(i)implementing any program or activity described in section 4108 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118); (ii)supporting social-emotional learning; 
(iii)implementing universal screenings for adverse childhood experiences and trauma and implementing interventions in response to such screenings;  (iv)implementing culturally responsive practices; and 
(v)extending instructional time, which may include high-quality distance instruction, during non-traditional school days and hours (including during the summer); (C)providing professional development to educators and other staff on how to— 
(i)address students’ social, emotional, and academic needs; (ii)modify instruction and scheduling to accelerate students’ academic progress; 
(iii)effectively implement distance learning, including strategies for address the learning needs of low-income students, students of color, children with disabilities, English learners, migrant children, students experiencing homelessness, children and youth in foster care, and students involved in the juvenile justice system; and  (iv)use diagnostic assessments to individualize academic instruction; and 
(D)providing information and assistance to parents and families on how they can effectively support students, including in a distance learning environment. (e)State fundingA State receiving a grant under this section— 
(1)shall reserve not less than 5 percent of the grant for activities related to addressing learning loss, which— (A)shall include determining students’ academic, social, and emotional needs, through— 
(i)ensuring local educational agencies implement high-quality diagnostic assessments that are valid and reliable; (ii)developing and implementing methods to periodically measure student academic progress and student engagement and well-being; and 
(iii)reporting on the academic progress, engagement, and well-being of students, in accordance with the requirements under section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Educational Rights and Privacy Act of 1974) and in a way that protects students' personally identifiable information; and (B)may include— 
(i)implementing policies to support extending instructional time;  (ii)providing professional development to educators and other staff on how to— 
(I)address students’ social, emotional, and academic needs; (II)modify instruction and scheduling to accelerate students’ academic progress; 
(III)effectively implement distance learning, including strategies to address the learning needs of low-income students, students of color, children with disabilities, English learners, migrant children, students experiencing homelessness, children and youth in foster care, and students involved with the juvenile justice system; and (IV)use diagnostic assessments to individualize academic instruction; and 
(iii)implementing activities to improve the quality of distance learning during a qualifying emergency; and (2)may reserve— 
(A)not more than one-half of 1 percent of the grant for administrative costs; and  (B)the remainder for emergency needs as determined by the State educational agency to address issues responding to COVID–19, which may be addressed through the use of grants or contracts.. 
(d)Higher Education emergency relief fund 
(1)In generalSection 18004 of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— (A)in subsection (a)— 
(i)in paragraph (1)— (I)in the matter preceding subparagraph (A)— 
(aa)by inserting (defined as an institution described in section 101 or section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002(c)) after higher education; and (bb)by striking coronavirus and inserting a qualifying emergency; and 
(II)in each of subparagraphs (A) and (B)— (aa)by striking full-time equivalent and inserting the total;  
(bb)by striking are and inserting were; and  (cc)by striking coronavirus and inserting qualifying; 
(ii)in paragraph (2)— (I)by striking coronavirus and inserting the qualifying emergency; 
(II)by inserting mandatory funding and after the relative share of; and (III)by striking (as defined under and all that follows through child care; and 
(iii)by striking paragraph (3) and inserting the following:  (3)1 percent, to be distributed among each institution of higher education, as defined by section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), that enrolled 100 percent of students of the institution exclusively in distance education prior to the qualifying emergency, by apportioning it— 
(A)75 percent according to the relative share of the total enrollment of Federal Pell Grant recipients who were exclusively enrolled in distance education courses prior to the qualifying emergency; and (B)25 percent according to the relative share of the total enrollment of students who were not Federal Pell Grant recipients and who were exclusively enrolled in distance education courses prior to the qualifying emergency.  
(4)1.5 percent to be distributed among each institution described in section 102(b) of the Higher Education Act of 1965 (20 U.S.C. 1002(b)) to prevent, prepare for, and respond to the qualifying emergency, by apportioning it— (A)75 percent according to the relative share of the total enrollment of Federal Pell Grant recipients who were not exclusively enrolled in distance education courses prior to the qualifying emergency; and 
(B)25 percent according to the relative share of the total enrollment of students who were not Federal Pell Grant recipients who were not exclusively enrolled in distance education courses prior to the qualifying emergency.; (B)by striking subsections (b) and (c) and inserting the following: 
 
(b)Minority serving institutions and part A of title III institutions 
(1)In generalThe funds made available under subsection (a)(2) for awards under part A (other than sections 316 through 320) of title III, sections 317, 318, 319, and 320, and parts A and B of title V, of the Higher Education Act of 1965, shall be distributed by the Secretary through an application process as described in paragraph (4).  (2)Eligibility requirementsThe institutions that are eligible to submit an applications for funds made available under subsection (a)(2) are as follows: 
(A)An eligible institution that received a 5 or 6 code in the Secretary’s fiscal year 2020 Eligibility Matrix. (B)An eligible institution that successfully applied for eligibility under part A (other than sections 316 through 320) of title III, section 317, 318, 319, or 320, or part A or B of title V, of the Higher Education Act of 1965, based on an application submitted— 
(i)not later than January 31, 2020; (ii)after the date of enactment of this Act and before the date of enactment of the Coronavirus Child Care and Education Relief Act; or  
(iii)not later than 45 days after the date of enactment of the Coronavirus Child Care and Education Relief Act. (3)Applications for eligibilityThe Secretary shall— 
(A)make available an application to institutions to apply for eligibility in accordance with paragraph (2)(B)(iii); and (B)make a determination of eligibility for an institution that applies under paragraph (2)(B)(iii) not later than 10 days after the date of receipt of such application. 
(4)Allotments 
(A)In generalIn determining the allotments for awards under this section for part A (other than sections 316 through 320) of title III, sections 317, 318, 319, and 320, and parts A and B of title V, of the Higher Education Act of 1965, the Secretary shall carry out the following:  (i)Notwithstanding any application requirements under section 318(f), 391, or 521 of the Higher Education Act of 1965 (20 U.S.C. 1059e(f), 20 U.S.C. 1068, 20 U.S.C. 1103), the Secretary shall issue a streamlined common application for all institutions eligible under paragraph (1) to use to— 
(I)demonstrate unmet needs as described in subparagraph (B); and  (II)the ways that the institution will use the funds to ameliorate such needs. 
(ii)In the case of an institution eligible for an award under section 318 of the Higher Education Act of 1965 (20 U.S.C. 1059e) that submits an application under clause (i), the Secretary shall allot funding according to the formula under section 318(e) of such Act. (iii)The Secretary may allow cumulative awards to an institution that demonstrates significant unmet needs and is eligible for an award under 2 or more of the following: Sections 317, 318, 319, and 320, and part A and part B of title V of such Act. 
(iv)In the case of an institution that is eligible for 1 or more awards under section 317, 318, 319, or 320, or part A or B of title V, of such Act, and is eligible for an award under part A (other than sections 316 through 320) of title III of such Act, the Secretary shall award such institution the greater of— (I)the 1 or more awards under section 317, 318, 319, or 320, or part A or B of title V, of such Act (in accordance with clause (iii)); or 
(II)the award under part A (other than sections 316 through 320) of title III of such Act.  (B)Unmet needs (i)In generalIn demonstrating unmet needs for purposes of subparagraph (A), an eligible institution shall describe— 
(I)the decline in revenues at the institution, on a dollar and percentage basis; (II)any exceptional costs or challenges implementing distance education due to a lack of technological infrastructure, including due to students who lack access to adequate technology to move to distance education; and  
(III)the outstanding need to provide additional grants for any component of the student’s cost of attendance.  (ii)Consideration by SecretaryExcept for institutions eligible for an award under section 318 of the Higher Education Act of 1965, the Secretary shall make competitive awards to eligible institutions under this paragraph based on the criteria described in clause (i). 
(5)Allotments to eligible institutions under part B of title III and subpart 4 of part A of title VII of the Higher Education Act of 1965Notwithstanding the application requirements under sections 325, 326(d), and 723(c) of the Higher Education Act of 1965 (20 U.S.C. 1063a, 1063b(d), 1136a(c)), from the funds made available under subsection (a)(2) for awards under part B of title III and subpart 4 of part A of title VII of the Higher Education Act of 1965 for a fiscal year, the Secretary shall allot to each institution eligible for assistance under any of the programs authorized under such provisions an amount from the funds using the following formula:  (A)70 percent according to a ratio equivalent to the number of Federal Pell Grant recipients in attendance at such institution at the end of the school year preceding the beginning of that fiscal year and the total number of Federal Pell Grant recipients at all such institutions at the end of such school year.  
(B)20 percent according to a ratio equivalent to the number of students enrolled at such institution at the end of the school year preceding the beginning of that fiscal year and the total number of students enrolled at all such institutions at the end of such school year. (C)10 percent, divided proportionately among all such institutions based on the ratio of the total endowment size at all such institutions at the end of the school year preceding the beginning of that fiscal year and the endowment size at each such institution.  
(6)Allotments for eligible institutions under section 316 of Higher Education ActNotwithstanding the application requirement under section 316(d)(2) of the Higher Education Act of 1965 (20 U.S.C. 1059c(d)(2)), from the funds made available under subsection (a)(2) for awards under section 316 of such Act, the Secretary shall allot funding to eligible institutions according to the formula in section 316(d)(3)(B) of such Act. (7)BriefingThe Secretary shall brief the authorizing committees (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) and the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives not later than 10 days before the date the applications under paragraphs (3) and (4) are made available and not later than 10 days before the date the Secretary announces awards under paragraphs (4), (5), and (6). 
(c)Uses of fundsExcept as otherwise specified in subsection (a): (1)An institution of higher education receiving funds under paragraphs (1) and (2) of subsection (a)— 
(A)may use the funds received to defray expenses (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff trainings, and payroll) incurred by institutions of higher education due to the qualifying emergency; and (B)notwithstanding any other provision of law, shall use not less than 50 percent of such funds to provide emergency financial aid grants to students— 
(i)for any component of the student’s cost of attendance; and (ii)with the institution solely determining which students receive such grants, which may include any student enrolled in the institution (including students exclusively enrolled in distance education).  
(2)An institution of higher education receiving funds under subsection (a)(3) shall, notwithstanding any other provision of law, use all such funds to provide emergency financial aid grants to students for any component of the student’s cost of attendance, with the institution solely determining which students receive such grants, which may include any student enrolled in the institution. (3)An institution of higher education receiving funds under subsection (a)(4) shall, notwithstanding any other provision of law, use all such funds to provide emergency financial aid grants to students— 
(A)for any component of the student’s cost of attendance; and (B)with the institution solely determining which students receive such grants, which may include any student enrolled in the institution (including students exclusively enrolled in distance education). 
(4)A Historically Black College or University or a Minority Serving Institution may use prior awards provided under titles III, V, and VII of the Higher Education Act of 1965 to prevent, prepare for, and respond to the qualifying emergency. (5)An institution of higher education shall not use funds awarded under this title for— 
(A)payment to contractors for the provision of pre-enrollment recruitment activities; (B)endowments; 
(C)senior administrator or executive salaries, benefits, bonuses, contracts, incentives, stock buybacks, shareholder dividends, capital distributions, stock options; or any other cash or other benefit for a senior administrator or executive; or (D)athletics, sectarian instruction, or religious worship.; 
(C)by striking subsection (d); and (D)by inserting after subsection (c) the following: 
 
(d)Reallocation 
(1)Initial reallocationThe Secretary shall reallocate funds remaining under this section within 90 days of making initial allocations available to institutions and receiving applications for funds under this section in accordance with the formula specified in subsection (a)(1).  (2)Return and reallocationAn institution shall return to the Secretary any funds received under this section that the institution does not award within 1 year of receiving such funds and the Secretary shall reallocate such funds to the remaining institutions in accordance with subsection (a)(1)..  
(2)Inclusion of CARES Act funds in 90/10 calculationFor purposes of subsections (a)(24) and (d) of section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094), amounts provided to an institution of higher education under title XVIII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) shall be deemed to be amounts provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).  (e)Equitable servicesSection 18005 of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— 
(1)by striking the section heading and inserting Equitable services for students in non-public schools; and (2)in subsection (a)— 
(A)by inserting (1) after In General.—;  (B)by inserting (including the specific requirements of subsections (a)(4)(A)(i) and (c) of such section and subject to paragraph (2)) after in non-public schools; and 
(C)by adding at the end the following:  (2)In determining the proportional share of expenditures for the equitable services described in paragraph (1), a local educational agency shall use the proportion determined under section 1117(a)(4)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6317(a)(4)(A)(i)) for the purposes of part A of title I of such Act for fiscal year 2019. 
(3)A local educational agency required to provide equitable services under paragraph (1) shall provide such services to students and teachers at non-public schools who were eligible to receive equitable services from such local educational agency during fiscal year 2019 under section 1117 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6317).. (f)DefinitionsSection 18007 of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended to read as follows: 
Definitions 
18007.Except as otherwise provided in sections 18001–18006 of this title, as used in such sections— (1)the term cost of attendance has the meaning given such term in section 472 of the Higher Education Act of 1965; 
(2)the term community learning center has the meaning given the term in section 4201(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.7171(b)); (3)the terms elementary education and secondary education have the meanings given such terms under State law;  
(4)the term institution of higher education means an institution defined under title I of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);  (5)the term non-public school means a non-public elementary and secondary school that (A) is accredited, licensed, or otherwise operates in accordance with State law; and (B) was in existence prior to the date of the qualifying emergency for which grants are awarded under this section; 
(6)the term outlying areas includes the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau and notwithstanding section 105(f)(1)(B)(v) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(v)) or any other law; (7)the term public school means a public elementary school or secondary school;  
(8)the term qualifying emergency has the meaning given the term in section 3502(a)(4) of division A of this Act; (9)the term Secretary means the Secretary of Education;  
(10)the term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico;  (11)the term Tribal College or University has the meaning given such term in section 316(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)(3)); and  
(12)any other term used that is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such section. . (g)Conforming amendmentSection 18006 of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by striking coronavirus and inserting a qualifying emergency. 
(h)Maintenance of effort; supplement not supplantSection 18008 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended to read as follows: Maintenance of effort; supplement not supplant 18008. (a)Maintenance of effortA State’s application for funds under 18002 or 18003 of this title shall include assurances that the State will—  
(1)maintain support for elementary and secondary education in fiscal years 2020, 2021, and 2022, at least at the levels of such State’s support for elementary and secondary education provided in the State's fiscal year 2019 or fiscal year 2020, whichever is greater; and (2)maintain support for higher education (which shall include State funding to institutions of higher education and State financial aid, and shall not include support for capital projects, research and development, or tuition and fees paid by students) in fiscal years 2020, 2021, and 2022, at least at the levels of such State’s support for higher education provided in the State's fiscal year 2019 or fiscal year 2020, whichever is greater. 
(b)Supplement, not supplantFunds made available to States under this title shall be used to supplement, and not supplant, non-Federal funds that would otherwise be used for activities authorized under this title.. (i)Reporting and disclosure requirementsTitle XVIII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by inserting after section 18008 the following: 
 
18009.Reporting and disclosure requirements 
(a)In general 
(1)AllocationsNot later than 30 days after the date of enactment of the Coronavirus Child Care and Education Relief Act, the Secretary shall announce allocations to entities under sections 18001 through 18006 on a publicly accessible website, including allocations made before such date of enactment. (2)Report from SecretaryThe Secretary shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives— 
(A)not later than 180 days after the date of enactment of the Coronavirus Child Care and Education Relief Act and quarterly thereafter until all funds allocated under section 18001(a) are expended, which shall include for all allocations under section 18001(a)(1)— (i)the outlying areas to which the Secretary allocated funds; 
(ii)the outlying areas to which the Department did not allocate funds; (iii)the allocation amounts, by each outlying area; and 
(iv)the Secretary’s rationale for determining the allocation amount; (B)not later than 10 days after the date of enactment of the Coronavirus Child Care and Education Relief Act and quarterly thereafter until all funds allocated under section 18001(a) are expended, which shall include for all allocations under section 18001(a)(2)— 
(i)the programs operated or funded by the Bureau of Indian Education and Tribal Colleges or Universities to which the Secretary of the Interior, in consultation with the Secretary of Education, allocated funds; (ii)the programs operated or funded by the Bureau of Indian Education and Tribal Colleges or Universities to which the Secretary of the Interior, in consultation with the Secretary of Education, did not allocate funds; 
(iii)the allocation amounts by each program; and (iv)the methodology and rationale for determining the allocation amounts; and 
(C)not later than 180 days after the date of enactment of the Coronavirus Child Care and Education Relief Act and quarterly thereafter until all funds allocated under section 18001(a) are expended, which shall include for all grants under section 18001(a)(3)— (i)the Secretary’s methodology and rationale for distributing such grants, including how the Secretary determined which States have the highest COVID–19 burden; 
(ii)the name of any grantee; (iii)a summary of the grantee’s application; 
(iv)the award amount per grantee, the allowable uses of funds, and any limitations on such uses of funds; and (v)for all for all service providers and subgrantees selected by the grantee under section 18001(a)(3), the following information, which shall be collected by the grantee and made publicly available on the grantee’s website and reported to the Secretary for inclusion in the Secretary’s report:  
(I)The name of any service providers or subgrantees. (II)A summary of the service provider or subgrantee’s application. 
(III)How much funding was distributed to public and non-public entities, further disaggregated by funding to private nonprofit and private for-profit entities. (IV)How much funding was reserved for State-level activities. 
(V)A summary of the use of funds provided to service providers or subgrantees. (VI)The methodology adopted by grantees in selecting and reviewing service providers and course offerings and ensuring funded activities are high-quality. 
(VII)the percentage of funds spent serving low-income students by each service provider or subgrantee. (3)Grantee reportingNot later than 120 days after receiving a grant under section 18001(a)(3), each grantee shall submit a report to the Secretary containing the information described in paragraph (2)(C)(v) and make such information publicly available on the grantee’s website.  
(4)Bureau of Indian EducationNot later than 120 days after receiving an allocation under section 18001(a)(2), the Director of the Bureau of Indian Education shall— (A)submit a report to the Secretary containing information about which programs were funded with such allocation and a summary of the uses of funds by such programs; and  
(B)make such report publicly available on the website of the Bureau of Indian Education.  (b)Governor’s emergency relief fund reports (1)Initial reportEach Governor that receives a grant under section 18002(a) shall, not later than 90 days after the date of the disbursal of the Governor’s first grant under section 18002(c) if such first grant is made after the date of enactment of the Coronavirus Child Care and Education Relief Act or not later than 90 days after such date of enactment if such first grant was made before such date of enactment, submit a report to the Secretary that includes the methodology the State used to distribute grants under paragraphs (1) through (3) of section 18002(c), and— 
(A)for each such grant made by Governor— (i)a summary of the grant application and whether the Governor provided the grant under paragraph (1), (2), or (3) of section 18002(c);  
(ii)the name of the grantee, the amount of the grant, the allowable uses of grant funds, and any limitations to such uses of funds; (iii)whether the grantee is a public or non-public entity, further disaggregated by private nonprofit and private for-profit entities; and 
(iv)what percentage of grant funds were spent serving low-income students; (B)a summary of how the State grant funds were distributed within the State to entities serving high-poverty areas; and 
(C)a summary of how the Governor used funds to meet the academic and social and emotional needs of low-income students, first-generation college students, children and students with disabilities, English learners, students of color, students experiencing homelessness, children or youth in foster care, migrant children, and students involved with the juvenile justice system. (2)Quarterly Governor’s emergency relief funds reportEach Governor that receives a grant under section 18002(a) shall, following the submission of the report described in paragraph (1), submit to the Secretary a report that contains the information described in paragraph (1), once a quarter until all funds allocated under section 18002 are expended. 
(3)Grantee reportingEach grantee that receives a grant from a Governor under section 18002(c) shall submit a report to the Governor, not later than 30 days after receiving the grant, containing the information described in paragraph (1)(A).  (4)Publication of reportsThe Secretary shall publish each report under paragraphs (1) and (2) on a publicly accessible website not later than 30 days after the date of receipt of the report. 
(5)Findings from Governor’s emergency relief funds reportingNot later than 12 months after the date of enactment of the Coronavirus Child Care and Education Relief Act, the Secretary shall provide a report to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives summarizing the findings from the reports received under this subsection.  (c)Elementary and Secondary School Emergency Relief Fund reports (1)Initial State reportingEach State educational agency that receives a grant under section 18003 shall, not later than 180 days after the making the State educational agency’s first subgrant under section 18003(c) if such first subgrant is made after the date of enactment of the Coronavirus Child Care and Education Relief Act or not later than 90 days after such date of enactment if such first subgrant was made before such date of enactment, submit a report to the Secretary that includes— 
(A)the number of subgrants awarded and the amount of funding awarded to each subgrantee; (B)a summary of the activities that subgrantees will carry out using subgrant funds, including for any focus areas identified by the State educational agency; 
(C)the percentage of funds the State educational agency is retaining at the State-level and what the State educational agency intends to spend such reservation on; (D)a summary of how the State educational agency intends to ensure that local educational agencies that received funds ensured higher-poverty schools served by the local educational agency received access to the funds and how the local educational agency is meeting the educational needs of low-income students, children with disabilities, English learners, students of color, students experiencing homeless, children and youth in foster care, migrant children, and students involved with the juvenile justice system; 
(E)what percentage allocation of the State-set-aside the State is using to address learning loss as required under section 18003(e) and a summary of what the funds were spent on; (F)how the State is prioritizing serving high concentrations of students from families with low-incomes and students who have been disproportionately affected by COVID–19 and school closures, including students of color, children with disabilities, English learners, migrant children, students experiencing homelessness, children and youth in foster care, and students involved with the juvenile justice system in the funds set aside under section 18003(e); and  
(G)a summary of reports submitted by subgrantees in accordance with paragraph (2). (2)Local educational agency reportingEach local educational agency receiving a subgrant under section 18003 shall submit a report to its State educational agency, not later than 90 days after receiving such subgrant, that includes— 
(A)a summary of the activities or services that the local educational agency carried out using subgrant funds, including for any focus areas identified by the State educational agency; (B)the percentage of funds being spent on each activity described in section 18003(d), including the percentage of funds spent on maintaining current staffing levels as provided under section 18003(d)(1)(M); 
(C)a description of how the local educational agency distributed funds, including any formula or methodology that was used, to schools within their boundaries to meet the academic and social and emotional needs of low-income students, children with disabilities, English learners, students of color, students experiencing homelessness, children and youth in foster care, migrant children, and students involved with the juvenile justice system; (D)a summary of how the local educational agency used funds to ensure all students, including low-income students, children with disabilities, English learners, students of color, students experiencing homelessness, children and youth in foster care, migrant children, and students involved with the juvenile justice system, have access to learning opportunities during in-person, distance, and hybrid learning options, including access to technology, high-quality instructional materials, and high-quality instruction; 
(E)the per-pupil expenditure data for each school served by the local educational agency for the 2020–2021 school year, disaggregated by Federal, State, and local expenditures, with funds provided under sections 18002 and 18003 included under Federal expenditures;  (F)the dollar amount and percentage of subgrant funds that were spent on equitable services from funds available under sections 18002 and 18003;  
(G)the percentage of funds used to address learning loss; (H)how the local educational agency implemented the requirement described under section 18003(d)(2), including serving low-income students, students of color, children with disabilities, English learners, migrant children, students experiencing homelessness, children and youth in foster care, and students involved in the juvenile justice system; and  
(I)how much instructional time was increased as a result of activities implemented under the subgrant.  (3)Quarterly elementary and secondary school emergency relief fund reports (A)State reportEach State educational agency that receives a grant under section 18003 shall, following the submission of the initial report described in paragraph (1), submit to the Secretary a report that contains the information described in paragraph (1) once a quarter until all funds allocated to the State under section 18003 are expended. 
(B)Local educational agency reportEach local educational agency receiving a subgrant under section 18003 shall, following the submission of the initial report described in paragraph (2), submit to the Secretary a report that contains the information described in paragraph (2) once a quarter until all subgrant funds are expended. (4)Publication of reportsThe Secretary shall publish each report under paragraphs (1) and (2) on a publicly accessible website not later than 30 days after the date of receipt of the report. 
(5)Findings from elementary and secondary school emergency relief fundNot later than 12 months after the date of enactment of the Coronavirus Child Care and Education Relief Act, the Secretary shall provide a report to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives summarizing the findings from the reports received under this subsection.  (d)Higher education emergency relief fund reports (1)Initial Secretary reportNot later than 120 days after the Secretary announces allocations under section 18004, the Secretary shall submit to the authorizing committees (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) a summary of applications from, and disbursements made to, institutions of higher education, which shall include— 
(A)for emergency financial aid grant funding provided in accordance with section 18004(c)— (i)the institutions that applied for such funds; 
(ii)the institutions that received such funds; (iii)the institutions that did not apply for such funds; 
(iv)the institutions that applied for, but did not receive, such funds; (v)the institutions that returned such funds to the Department, including the amount returned; 
(vi)the actual or projected number of students the Department estimates received emergency financial aid grants in accordance with such section; (vii)the actual or projected number of students the Department estimates did not receive emergency financial aid grants in accordance with such section; and  
(viii)the actual or projected number of students that received emergency financial aid grants in accordance with such section; and (B)for institutional funds (not including emergency financial aid) provided in accordance with section 18004(c)— 
(i)the institutions that applied for such funds; (ii)the institutions that received such funds; 
(iii)the institutions that did not apply for such funds; (iv)the institutions that applied for, but did not receive, such funds; and 
(v)the institutions that returned such funds to the Department, including the amount returned.  (2)Institutional reportsEach institution of higher education receiving a grant under section 18004 shall submit a report to the Secretary, not later than 90 days after receiving the grant, that includes, in addition to the requirements of the Secretary under section 18004(e)— 
(A)a summary of how the institution of higher education allocated emergency financial aid grants to students in accordance with section 18004(c) for any component of a student’s cost of attendance, including— (i)whether the institution required an application for emergency financial aid grants and, if the institution required an application for emergency financial aid grants, how many students applied, how many students had applications that were approved, and how many students had applications that were denied; 
(ii)the minimum and maximum amount of grants made available to students, including any minimum or maximum grant levels made to any specific subgroups of students, including the subgroups listed in clause (iii); (iii)a description of any specific subgroups of students that were prioritized for the emergency financial aid grants, including students of color, low-income students, first-generation college students, students with disabilities, English learners, students experiencing homelessness, former foster youth, or student parents; 
(iv)the total number of enrolled students that received emergency financial aid grants; (v)the total number of enrolled students that did not receive emergency financial aid grants; 
(vi)the average amount of the emergency financial aid grants provided to students;  (vii)a description of how the institution of higher education will ensure that funds received under such section reduce unmet need for students; and 
(viii)a description and amount of any institutional funds used to supplement emergency financial aid grants provided in accordance with section 18004(c); (B)a summary of how the institution of higher education spent the institutional share of funds to cover any costs or lost revenue incurred by the institution due to the qualifying emergency, including how such spending prevented or minimized any increase in the cost of attendance for students;  
(C)a description of tuition and fees charged to students enrolled at the institution, including— (i)such tuition and fees for the 2019–2020 school year; 
(ii)such tuition and fees planned or enacted for the 2020–2021 school year; (iii)such tuition and fees planned or enacted for the 2021–2022 school year; and 
(iv)such tuition and fees planned or enacted for the 2022–2023 school year; and (D)a summary of how the institution ensured funds received under section 18004 did not go to prohibited uses of funds specified in section 18004(c)(5). 
(3)Publication of reportsThe Secretary shall publish each report under paragraphs (1) and (2) on a publicly accessible website not later than 30 days after the date of receipt of the report.  (e)Maintenance of effortNot later than 120 days after the date of the award of a grant to a State under section 18002 or 18003, the Secretary shall publish a report for the State describing how the State has complied with the maintenance of effort requirement under section 18008, including— 
(1)the amount of support for higher education provided by such State for fiscal years 2017, 2018, 2019, and 2020, respectively; (2)the amount of support for elementary and secondary education provided by such State for fiscal years 2017, 2018, 2019, and 2020, respectively; and 
(3)enforcement actions taken by the Secretary for any violation of section 18008.. (j)Effective dates (1)In generalExcept as otherwise provided, the amendments made by this section shall take effect with respect to amounts made available for title XVIII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) on or after the date of enactment of this Act. 
(2)Equitable servicesThe amendment made by subsection (e) shall take effect on the date of enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) as if such amendment was incorporated in section 18005(a) of division B of such Act.  (3)Reporting and disclosure requirementsThe amendment made by subsection (i) shall take effect on the date of enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) as if such amendment was incorporated in title XVIII of division B of such Act, except that any report due before the date of enactment of this Act or the 90-day period following the date of enactment shall instead be due on the last day of such 90-day period.  
(4)FIPSE and special provisionsNotwithstanding paragraph (1) or any other provision of law, if any amounts are available and not obligated under section 18004(a)(3) of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) as of the day before the date of enactment of this Act— (A)such amounts shall be deemed to be amounts made available under section 18004(a)(2) of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) after the date of enactment of this Act; and  
(B)the Secretary shall use all such amounts for grants in accordance with section 18004(b) of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), as amended by this Act.  (5)Uses of fundsThe authority and requirements of paragraphs (1) and (5) of section 18004(c) of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), as amended by this Act, shall apply to funds made available to institutions under such section 18004 on and after the date of enactment of the Coronavirus Aid, Relief, and Economic Security Act. 
BAdditional appropriations for elementary education, secondary education, and special education  
221.Elementary and secondary education appropriations 
(a)Title I–AThere are appropriated to the Secretary of Education, out of amounts in the Treasury not otherwise appropriated, for fiscal year 2020, $11,000,000,000 for grants to local educational agencies under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.). All terms and conditions that apply to grants under part A of such title shall apply to grants made with funds made available under this subsection.  (b)Migrant educationThere are appropriated to the Secretary of Education, out of amounts in the Treasury not otherwise appropriated, for fiscal year 2020, $300,000,000 for the program under part C of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6391 et seq.). All terms and conditions that apply to the program under part C of such title shall apply with respect to support provided through funds made available under this subsection.  
(c)Title I–DThere are appropriated to the Secretary of Education, out of amounts in the Treasury not otherwise appropriated, for fiscal year 2020, $100,000,000 for programs under part D of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6421 et seq.). All terms and conditions that apply to programs under part D of such title shall apply with respect to support provided through funds made available under this subsection.  (d)English language acquisitionThere are appropriated to the Secretary of Education, out of amounts in the Treasury not otherwise appropriated, for fiscal year 2020, $1,000,000,000 for programs under part A of title III of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6811 et seq.). All terms and conditions that apply to programs under part A of such title shall apply with respect to support provided through funds made available under this subsection.  
(e)Supports for students experiencing homelessnessThere are appropriated to the Secretary of Education, out of amounts in the Treasury not otherwise appropriated, for fiscal year 2020, $500,000,000 for the program under subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.). All terms and conditions that apply to the program under subtitle B of such title shall apply with respect to support provided through funds made available under this subsection.  (f)General provisionsAny amount appropriated under this section is in addition to other amounts appropriated or made available for the applicable purpose.  
222.Individuals with Disabilities Education Act appropriations 
(a)In generalThere are appropriated to the Secretary of Education, out of any amount in the Treasury not otherwise appropriated, for fiscal year 2020— (1)$11,000,000,000 for grants to States under part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.); and 
(2)for early childhood education programs— (A)$500,000,000 for programs for infants and toddlers under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.); and 
(B)$400,000,000 for preschool grants under section 619 of the Individuals with Disabilities Education Act (20 U.S.C. 1419). (b)Applicability of all terms and conditionsAll terms and conditions that apply to a program under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) shall apply with respect to support provided for the program through funds made available under subsection (a).  
(c)General provisionsAny amount appropriated under this section is in addition to other amounts appropriated or made available for the applicable purpose.  CHigher education 1Historically Black colleges and universities 231.HBCU endowment challenge grantsNotwithstanding any restrictions and repayment provisions placed on an institution that is still in its grant period in accordance with subsection (b)(3), (c)(3)(B), and (d) of section 331 of the Higher Education Act of 1965 (20 U.S.C. 1065), the institution may use the endowment fund corpus plus any endowment fund income for any educational purpose or to defray any expenses necessary to the operation of the institution, including expenses of operations and maintenance, administration, academic and support personnel, construction and renovation, community and student services programs, and technical assistance. 
232.Funding for HBCU capital financing 
(a)In generalSection 3512 of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— (1)in subsection (a)(1), by striking may and inserting shall; and 
(2)in subsection (d), by striking $62,000,000 and inserting such sums as may be necessary. (b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). 
2Additional appropriations for TRIO Programs 
235.Additional TRIO appropriations 
(a)In General 
(1)Amounts appropriatedThere is appropriated to the Secretary of Education, out of amounts in the Treasury not otherwise appropriated, $450,000,000 for fiscal year 2020, for grants and contracts under chapter 1 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.), for the purpose of expanding program capacity to serve more low-income, first-generation students, students with disabilities, veterans, unemployed adults, and other qualified individuals, and to provide such students technology support.  (2)Allocation of fundsFrom the amounts appropriated under paragraph (1), the Secretary shall allot— 
(A)$250,000,000 for grants to each recipient receiving funding under such chapter for fiscal year 2020 to expand program capacity to serve more qualified individuals, of which— (i)$32,000,000 shall be for Educational Opportunity Centers programs under section 402F of the Higher Education Act of 1965 (20 U.S.C. 1070a–16);  
(ii)$54,000,000 shall be for Talent Search programs under section 402B of the Higher Education Act of 1965 (20 U.S.C. 1070a–12); and (iii)the remainder of such funds shall be for all programs under chapter 1 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.); and 
(B)notwithstanding any other provision of law, $200,000,000 for grants to each recipient receiving funding under such chapter for fiscal year 2020 to allow those recipients to provide technology support to students, which may include support for broadband access and computer hardware and software. (b)Applicability of terms and conditionsExcept as specified in subsection (a)(2)(B), the terms and conditions that apply to grants under chapter 1 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.) shall apply to grants made with funds made available under subsection (a).  
(c)General provisionsAny amount appropriated under this section is in addition to other amounts appropriated or made available for the applicable purpose.  DIncreased funding for adult education and career and technical education 1Adult Education and Literacy Qualifying Emergency Response 241.DefinitionsIn this chapter, the terms adult education, adult education and literacy activities, eligible agency, eligible provider, and integrated education and training have the meanings given the terms in section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272). 
242.Adult education and literacy response activities 
(a)Online service delivery of adult education and literacy activitiesDuring the qualifying emergency, an eligible agency may use funds available to such agency under paragraphs (2) and (3) of section 222(a) of the Workforce Innovation and Opportunity Act (20 U.S.C. 3302(a)), for the administrative expenses of the eligible agency related to transitions to online service delivery of adult education and literacy activities. (b)Secretarial responsibilitiesNot later than 30 days after the date of enactment of this Act, the Secretary of Labor shall, in carrying out section 242(c)(2)(G) of the Workforce Innovation Opportunity Act (29 U.S.C. 3332(c)(2)(G)), identify and disseminate to States strategies and virtual proctoring tools to— 
(1)assess the progress of learners in programs of adult education and literacy activities, on the basis of valid research, as appropriate; and (2)measure the performance of such programs in a manner consistent with section 243(d). 
243.Distribution of funds 
(a)Reservation of funds; grants to eligible agenciesFrom the amounts appropriated under subsection (e), the Secretary of Labor shall— (1)reserve and use funds in accordance with section 211(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3291); and 
(2)award grants to eligible agencies in accordance with section 211(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3291), ensuring that not less than 10 percent of the total funds awarded through those grants shall be used to provide adult education and literacy activities in correctional facilities. (b)Uses of fundsEach eligible agency or eligible provider shall use the funds received through subsection (a)(2) to expand the capacity of adult education providers to prioritize serving adults with low literacy or numeracy levels negatively impacted by the economic consequences of the qualifying emergency, which may include— 
(1)expanding the infrastructure needed for the provision of services and educational resources online or through digital means, including the provision of technology or internet access to students and instructional staff to enable virtual or distance learning; (2)creating or expanding digital literacy curricula and resources, including professional development activities to aid instructional and program staff in providing online or digital training to students; and 
(3)equipping adult education providers to partner more closely with partners in workforce development systems on implementation strategies such as provision of integrated education and training to prepare adult learners on an accelerated timeline for high-skill, high-wage, or in-demand industry sectors and occupations. (c)Supplement, not supplantAny Federal funds made available under this chapter shall be used only to supplement and not supplant the funds that would, in the absence of such Federal funds, be made available from State or local public funds for adult education and literacy activities. 
(d)EvaluationsThe Secretary of Labor shall measure the performance of any activity or program carried out with funds made available under this chapter using indicators of performance applicable to adult education and literacy activities in accordance with section 116(b)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)). (e)Authorization of appropriationsThere is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not otherwise appropriated, to carry out this section $1,000,000,000 for fiscal year 2020, to remain available until expended.  
2Career and Technical Education  
245.Definitions and Perkins CTE requirementsExcept as otherwise provided, in this subtitle— (1)the terms have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302); and 
(2)an allotment, allocation, or other provision of funds made under this subtitle in accordance with a provision of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) shall be made in compliance with the applicable requirements of such Act (20 U.S.C. 2301 et seq.). 246.COVID–19 career and technical education response flexibility (a)Retention of fundsNotwithstanding section 133(b)(1) of the Carl D. Perkins Career and Technical Education Act of 2006 (29 U.S.C. 2353(b)(1)), with respect to an eligible recipient that, due to a qualifying emergency, does not expend all of the amounts that the eligible recipient is allocated for academic year 2019–2020 under section 131 or 132 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351; 2352), the eligible agency that allocated such funds to the eligible recipient may authorize the eligible recipient to retain such amounts to carry out, during academic year 2020–2021, any activities described in the application of the eligible recipient submitted under 134(b) of such Act (29 U.S.C. 2354(b)) that such eligible recipient had intended to carry out during academic year 2019–2020. 
(b)Pooling of fundsAn eligible recipient may, in accordance with section 135(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(c)), pool a portion of funds received under such Act with a portion of funds received under such Act available to one or more eligible recipients to support the transition from secondary education to postsecondary education or employment for CTE participants whose academic year was interrupted by a qualifying emergency. (c)Professional developmentDuring a qualifying emergency, section 3(40)(B) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(40)(B)) shall apply as if sustained (not stand-alone, 1-day, or short-term workshops), intensive, collaborative, job-embedded, data-driven, and classroom-focused, were struck. 
247.Perkins career and technical education 
(a)Distribution of funds 
(1)StatesFrom the amounts appropriated under subsection (d), the Secretary shall make allotments to eligible agencies in accordance with section 111(a)(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321(a)(3)). (2)Local areas (A)In generalNot later than 30 days after an eligible agency receives an allotment under paragraph (1), the eligible agency shall make available such funds in accordance with section 112(a) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2322(a)), including making such funds available for distribution to eligible recipients in accordance with sections 131 and 132 of such Act. 
(B)Reserved fundsAn eligible agency that reserves funds in accordance with section 112(a)(1) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2322(a)) to be used in accordance with section 112(c) of such Act, may also use such reserved funds for digital, physical, or technology infrastructure related projects to improve career and technical education offerings within the State. (b)Uses of fundsEach eligible agency and eligible recipient shall use the funds received under this section to carry out activities improving or expanding career and technical education programs and programs of study to adequately respond to State and local needs as a result of a qualifying emergency, including— 
(1)expanding and modernizing digital, physical, or technology infrastructure to deliver in-person, online, virtual, and simulated educational and work-based learning experiences; (2)acquiring appropriate equipment, technology, supplies, and instructional materials aligned with business and industry needs, including machinery, testing equipment, tools, hardware, software, and other new and emerging instructional materials; 
(3)providing incentives to employers and CTE participants facing economic hardships due to a qualifying emergency to participate in work-based learning programs; (4)expanding or adapting program offerings or supports based on an updated comprehensive needs assessment to systemically respond to employers’ and CTE participants’ changing needs as a result of a qualifying emergency; or 
(5)providing for professional development and training activities for career and technical education teachers, faculty, school leaders, administrators, specialized instructional support personnel, career guidance and academic counselors, and paraprofessionals to support activities carried out under this section. (c)Supplement, not supplantAny Federal funds provided under this subtitle shall be used only to supplement the funds that would, in the absence of such Federal funds, be made available from non-Federal sources for career and technical education programs or other activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), and not to supplant such funds. 
(d)Authorization of appropriationsThere is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not otherwise appropriated, to carry out this section $1,000,000,000 for fiscal year 2020, to remain available until expended.  ECommunity college and industry partnership grants 251.Community college and industry partnership grants (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means an eligible institution or a consortium of such eligible institutions, which may include a multistate consortium of such eligible institutions. (2)Eligible institutionThe term eligible institution means a public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) at which the highest degree that is predominantly awarded to students is an associate degree, including a 2-year Tribal College or University (as defined in section 316 of such Act (20 U.S.C. 1059c)). 
(3)Perkins CTE definitionsThe terms career and technical education, dual or concurrent enrollment program, and work-based learning have the meanings given the in terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). (4)SecretaryThe term Secretary means the Secretary of Labor. 
(b)Grant authority 
(1)In generalFrom the funds appropriated under subsection (h) and not reserved under subsection (f), the Secretary, in collaboration with the Secretary of Education (acting through the Office of Career, Technical, and Adult Education) shall award, on a competitive basis, grants, contracts, or cooperative agreements, in accordance with section 169(b)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(b)(5)), to eligible entities to assist such eligible entities in— (A)establishing and scaling career training programs, including career and technical education programs, and industry and sector partnerships to inform such programs; and  
(B)providing necessary student supports. (2)Award amountsThe total amount of funds awarded under this section to an eligible entity shall not exceed— 
(A)in the case of an eligible entity that is eligible institution, $2,500,000; and (B)in the case of an eligible entity that is a consortium, $15,000,000. 
(3)Award periodA grant, contract, or cooperative agreement awarded under this section shall be for a period of not more than 4 years, except that the Secretary may extend such a grant, contract, or agreement for an additional 2-year period. (4)Equitable distributionIn awarding grants under this section, the Secretary shall ensure, to the extent practicable, the equitable distribution of grants, based on— 
(A)geography (such as urban and rural distribution); and (B)States and local areas significantly impacted by a qualifying emergency. 
(c)PriorityIn awarding funds under this section, the Secretary shall give priority to eligible entities that will use such funds to serve individuals impacted by a qualifying emergency, as demonstrated by providing an assurance in the application submitted under subsection (d) that the eligible entity will use such funds to— (1)serve such individuals with barriers to employment, veterans, spouses of members of the Armed Forces, Native Americans, Alaska Natives, Native Hawaiians, or incumbent workers who are low-skilled and who need to increase their employability skills; 
(2)serve such individuals from each major racial and ethnic group or gender with lower than average educational attainment in the State or employment in the in-demand industry sector or occupation that such award will support; or (3)serve areas with high unemployment rates or high levels of poverty, including rural areas. 
(d)ApplicationAn eligible entity seeking an award of funds under this section shall submit to the Secretary an application containing a grant proposal at such time and in such manner, and containing such information, as required by the Secretary, including a detailed description of the following: (1)Each entity (and the roles and responsibilities of each entity) with which the eligible entity will partner to carry out activities under this section, including each of the following: 
(A)An industry or sector partnership representing a high-skill, high-wage, or in-demand industry sector or occupation. (B)A State higher education agency or a State workforce agency. 
(C)To the extent practicable— (i)State or local workforce development systems; 
(ii)economic development and other relevant State or local agencies; (iii)1 or more community-based organizations; 
(iv)1 or more institutions of higher education that primarily award 4-year degrees with which the eligible institution has developed or will develop articulation agreements for programs created or expanded using funds under this section; (v)1 or more providers of adult education; and 
(vi)1 or more labor organizations or joint labor-management partnerships. (2)The programs that will be supported with such award, including a description of— 
(A)each program that will developed or expanded, and how the program will be responsive to the high-skill, high-wage, or in-demand industry sectors or occupations in the geographic region served by the eligible entity under this section, including— (i)how the eligible entity will collaborate with employers to ensure each such program will provide the skills and competencies necessary to meet future employment demand; and 
(ii)the quantitative data and evidence that demonstrates the extent to which each such program will meet the needs of employers in the geographic area served by the eligible entity under this section; (B)the recognized postsecondary credentials to be awarded under each program described in subparagraph (A);  
(C)how each such program will facilitate cooperation between representatives of workers and employers in the local areas to ensure a fair and engaging workplace that balances the priorities and well-being of workers with the needs of businesses; (D)the extent to which each such program aligns with a statewide or regional workforce development strategy, including such strategies established under section 102(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112(b)(1)); and 
(E)how the eligible entity will ensure the quality of each such program, the career pathways within such programs, and the jobs in the industry sectors or occupations to which the program is aligned. (3)The extent to which the eligible entity can leverage additional resources, and demonstration of the future sustainability of each such program. 
(4)How each such program and activities carried out under the grant will include evidence-based practices, including a description of such practices. (5)The student populations that will be served by the eligible entity, including— 
(A)an analysis of any barriers to employment or barriers to postsecondary education that such populations face, and an analysis of how the services to be provided by the eligible entity under this section will address such barriers; and (B)how the eligible entity will support such populations to establish a work history, demonstrate success in the workplace, and develop the skills and competencies that lead to entry into and retention in unsubsidized employment. 
(6)Assurances the eligible entity will participate in and comply with third-party evaluations described in subsection (f)(3). (e)Use of funds (1)In generalAn eligible entity shall use a grant awarded under this section to establish and scale career training programs, including career and technical education programs, and career pathways and supports for students participating in such programs. 
(2)Student support and emergency servicesNot less than 15 percent of the grant awarded to an eligible entity under this section shall be used to carry out student support services which may include the following: (A)Supportive services, including childcare, transportation, mental health services, substance use disorder prevention and treatment, assistance in obtaining health insurance coverage, housing, and assistance in accessing the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), and other benefits, as appropriate. 
(B)Connecting students to State or Federal means-tested benefits programs, including the means-tested Federal benefits programs described in subparagraphs (A) through (F) of section 479(d)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(d)(2)). (C)The provision of direct financial assistance to help students facing financial hardships that may impact enrollment in or completion of a program assisted with such funds. 
(D)Navigation, coaching, mentorship, and case management services, including providing information and outreach to populations described in subsection (c) to take part in a program supported with such funds. (E)Providing access to necessary supplies, materials, or technological devices, and required equipment, and other supports necessary to participate in such programs. 
(3)Additional required program activitiesThe funds awarded to an eligible entity under this section that remain after carrying out paragraph (2) shall be used to— (A)create, develop, or expand articulation agreements (as defined in section 486A(a) of the Higher Education Act of 1965 (20 U.S.C. 1093a(a)), credit transfer agreements, policies to award credit for prior learning, corequisite remediation, dual or concurrent enrollment programs, career pathways, and competency-based education; 
(B)establish or expand industry or sector partnerships to develop or expand academic programs and curricula; (C)establish or expand work-based learning opportunities, including apprenticeship programs or paid internships; 
(D)establish or implement plans for programs supported with funds under this section to be included on the eligible training provider, as described under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)); (E)award academic credit or provide for academic alignment towards credit pathways for programs assisted with such funds, including industry recognized credentials, competency-based education, or work-based learning; 
(F)make available open, searchable, and comparable information on the recognized postsecondary credentials awarded under such programs, including the related skills or competencies, related employment, and earnings outcomes; or (G)acquiring equipment necessary to support activities permitted under this section. 
(f)Secretarial reservationsNot more than 5 percent of the funds appropriated for a fiscal year may be used by the Secretary for— (1)the administration of the program under this section, including providing technical assistance to eligible entities; 
(2)targeted outreach to eligible institutions serving a high number or high percentage of low-income populations, and rural serving eligible institutions to provide guidance and assistance in the grant application process under this section; and (3)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether each eligible entity carrying out a program supported under this section has met the goals of such program as described in the application submitted by eligible entity, including through a national assessment of all such programs at the conclusion of each 4-year grant period. 
(g)Reports and dissemination 
(1)ReportsEach eligible entity receiving funds under this section shall report to the Secretary annually on— (A)a description of the programs supported with such funds, including activities carried out directly by the eligible entity and activities carried out by each partner of the eligible entity described in subsection (d)(1); 
(B)data on the population served with the funds and labor market outcomes of populations served by the funds; (C)resources leveraged by the eligible entity to support activities under this section; and 
(D)the performance of each such program with respect to the indicators of performance under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)). (2)DisseminationEach eligible entity receiving funds under this section shall— 
(A)participate in activities regarding the dissemination of related research, best practices, and technical assistance; and (B)to the extent practicable, and as determined by the Secretary, make available to the public any materials created under the grant. 
(h)Authorization of appropriationsThere is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not already appropriated, to carry out this section $2,000,000,000 for fiscal year 2020, to remain available through fiscal year 2024. FE-Rate 255.E-Rate support for Wi-Fi hotspots, other equipment, and connected devices during emergency periods relating to COVID–19 (a)DefinitionsIn this section: 
(1)Advanced telecommunications and information servicesThe term advanced telecommunications and information services means advanced telecommunications and information services, as that term is used in section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)). (2)CommissionThe term Commission means the Federal Communications Commission. 
(3)Connected deviceThe term connected device means a laptop computer, tablet computer, or similar device that is capable of connecting to advanced telecommunications and information services. (4)Covered regulationsThe term covered regulations means the regulations promulgated under subsection (b). 
(5)Emergency Connectivity FundThe term Emergency Connectivity Fund means the fund established under subsection (h)(1). (6)Eligible equipmentThe term eligible equipment means the following: 
(A)Wi-Fi hotspots. (B)Modems. 
(C)Routers. (D)Devices that combine a modem and router. 
(E)Connected devices.  (7)LibraryThe term library includes a library consortium. 
(8)Wi-FiThe term Wi-Fi means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11 (or any successor standard). (9)Wi-Fi hotspotThe term Wi-Fi hotspot means a device that is capable of— 
(A)receiving mobile advanced telecommunications and information services; and (B)sharing such services with another device through the use of Wi-Fi. 
(b)Regulations requiredNot later than 7 days after the date of enactment of this Act, the Commission shall promulgate regulations providing for the provision, from amounts made available from the Emergency Connectivity Fund, of support under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to an elementary school, secondary school, or library (including a Tribal elementary school, Tribal secondary school, or Tribal library) eligible for support under that section, during a qualifying emergency (including any portion of the qualifying emergency occurring before the date of enactment of this Act) of eligible equipment or advanced telecommunications and information services, for use by— (1)in the case of a school, students and staff of the school at locations that include locations other than the school; and 
(2)in the case of a library, patrons of the library at locations that include locations other than the library. (c)Eligibility of Tribal librariesFor purposes of determining the eligibility of a Tribal library for support under the covered regulations, the portion of paragraph (4) of section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) relating to eligibility for assistance from a State library administrative agency under the Library Services and Technology Act (20 U.S.C. 9121 et seq.) shall not apply. 
(d)Prioritization of supportThe Commission shall provide in the covered regulations for a mechanism to require a school or library to prioritize the provision of eligible equipment or advanced telecommunications and information services (or both), for which support is received under those regulations, to students and staff or patrons (as the case may be) that the school or library believes do not have access to eligible equipment or advanced telecommunications and information services (or do not have access to either), respectively, at the residences of the students and staff or patrons. (e)Treatment of equipment after qualifying emergencyThe Commission shall provide in the covered regulations that, in the case of a school or library that purchases eligible equipment using support received under the covered regulations, the school or library— 
(1)may, after the qualifying emergency with respect to which the support is received, use the equipment for any purposes that the school or library considers appropriate, subject to any restrictions provided in the covered regulations (or any successor regulation); and (2)may not sell or otherwise transfer the equipment in exchange for any thing (including a service) of value, except that the school or library may exchange the equipment for upgraded equipment of the same type. 
(f)Rule of constructionNothing in this section shall be construed to affect any authority of the Commission under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to allow support under that section to be used for the purposes described in subsection (b) of this section other than as required by that subsection. (g)Procedural matters (1)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations— 
(A)shall apply in whole or in part to support provided under the covered regulations; (B)shall not apply in whole or in part to support provided under the covered regulations; or 
(C)shall be modified in whole or in part for purposes of application to support provided under the covered regulations. (2)Exemption from certain rulemaking requirementsSubsections (b), (c), and (d) of section 553 of title 5, United States Code, shall not apply to the covered regulations or a rulemaking to promulgate the covered regulations. 
(3)Paperwork Reduction Act exemptionA collection of information conducted or sponsored under the covered regulations, or under section 254 of the Communications Act of 1934 (47 U.S.C. 254) in connection with support provided under the covered regulations, shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act). (h)Emergency Connectivity Fund (1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Emergency Connectivity Fund. 
(2)AppropriationThere is appropriated to the Emergency Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $4,000,000,000 for fiscal year 2020, to remain available through fiscal year 2021. (3)Use of fundsAmounts in the Emergency Connectivity Fund shall be available to the Commission to provide support under the covered regulations. 
(4)Relationship to universal service contributionsSupport provided under the covered regulations shall be provided from amounts made available under paragraph (3) and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)).  IIIGeneral provisions 301.Protections for children with disabilitiesThe Secretary of Education shall ensure that, in order for a State to receive any portion of amounts made available under this Act or the amendments made by this Act for elementary education, secondary education, or early childhood education, the State shall provide an assurance to the Secretary that all children with disabilities, as defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401), are afforded their full rights under— 
(1)the Individuals with Disabilities Education Act, including all rights and services outlined in individualized education programs (as defined in section 614(d) of such Act (20 U.S.C. 1414(d)) and individualized family service plans (as described in section 636 of such Act (20 U.S.C. 1436)); and  (2)section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794). 
302.Rule of construction relating to registered apprenticeship programsIf funds awarded under this Act, including all funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration of apprenticeship programs, are used to fund apprenticeship programs, those funds shall only be provided to apprenticeship programs that are registered by the Office of Apprenticeship or a State apprenticeship agency under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including, as in effect on December 30, 2019, any requirement, standard, or rule promulgated under that Act.  303.General Education Provisions Act requirements relating to COVID–19Notwithstanding any other provision of law, if determined necessary and appropriate due to a qualifying emergency by the Secretary of Education, the Secretary may waive, for a period not to exceed academic year 2019–2020— 
(1)upon the request of a State or Indian Tribe receiving funds under title I of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321 et seq.), the limited period for obligations and expenditures under section 421(b)(1) of the General Education Provisions Act (20 U.S.C. 1225(b(1)) for the State or Indian Tribe with respect to such funds; and (2)upon the request of an eligible agency receiving funds under the Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.), the limited period under section 421(b)(1) of the General Education Provisions Act (20 U.S.C. 1225(b)) for that eligible agency with respect to such funds.  
304.Emergency designation 
(a)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (b)Designation in senateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.  
 
